DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 is objected to because acronyms should be defined at their first occurrence (e.g. THz).  Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	Claim 12: 
		a device configured to assess an extent of tissue healing
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 is rejected because “the MRI” lacks proper antecedent basis.  Claim 3 is also rejected because it appears to be missing a step of initiating or starting an MRI scan prior to terminating.  Claim 9 is rejected because it is unclear if the “pre-screen system” is part of the claimed invention since it is only inferentially set forth in the controller unit of the MRI system.  Accordingly, any limitations directed toward the pre-screen system are indefinite for attempting to further define an unclaimed element.  Claim 11 is rejected because it is unclear what part of the system is being further defined with one or more of a Kinect 3-D sensor, an array of Hall sensors, an infrared thermography device, and an ultrasound device.  Claim 12 is rejected because it is unclear what device is configured to determine the extent of tissue healing as claimed.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0137945 to Gadagkar et al. “Gadagkar” in view of U.S. Publication No. 2015/0253422 to Morton et al. “Morton”.  
	As for Claims 1-2, 9, 13 and 17, Gadagkar discloses a method for a pre-scan procedure for magnetic resonance imaging (MRI) for determining the compatibility of an implant with the MRI (Abstract).  Gadagkar discloses where the user may input information regarding the implant’s location such as, for example, the torso, right or left leg, cranium, or more specific location from memory 36 of programmer 20, or may receive the implant location from memory 26 of active implantable medical device (AIMD) 14 via programmer 20.  In other examples, the user may determine the implant location using a metal detector or x-ray imaging which detects a radio-opaque marker in AIMD 14 and/or leads 16 (Paragraphs [0084] and [0116]).  Gadagkar also discloses wherein the implant may be matched to a database in order to convey additional information such as, for example, implant date, revision date, physician name and/or telephone number, manufacture name, serial number, model number, a registration number, implant location, compatible magnetic resonance field strength, or the like (Paragraph [0091]).  Gadagkar explains that the MRI modality includes a scanner and MRI control to facilitate control of the MRI scanner (Paragraph [0094]; Fig. 4 and corresponding descriptions).  
While the X-ray image of the implant would appear to be a “body model of a subject” in its broadest reasonable interpretation, it is not clear if the metal detector embodiment displays the location of the implant on a body model.  
Morton teaches from within a similar field of endeavor with respect to screening systems (Abstract) where a video camera system produces a full 3D surface profile of the subject so that the imaging/scanning system can superimpose icons that show the location and shape of a “threat” (Paragraphs [0084]-[0086]).  
Accordingly, one skilled in the art would have been motived to have supplemented the pre-screening means described by Gadagkar with imaging means to produce a 3D body model and superimposed icons representing the locations of identified “threats” as described by Morton in order to visually convey implant locations to the user.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). 

Regarding Claim 3, Gadagkar discloses where situations may arise that result in the user being alerted and the MRI being “not allowed” or “refused” (Paragraphs [0093], [0111] and [0200]).  Examiner notes that one skilled in the art would appreciate any number of reasons why the MRI should be “refused” such as, for example, when the implant is identified/detected as ferromagnetic given that such materials should not be present during an MRI scan.  
As for Claims 4, 15, Examiner notes that the modified system as described above determines the location of the implant and then superimposes the shape of the implant at the 
With respect to Claims 5 and 19, Gadagkar discloses an embodiment where an identified implant is MRI compatible when the MRI is configured accordingly (e.g. magnetic field strength, specific absorption rate, coil type, etc.) (Paragraphs [0027], [0032], [0033] and [0050]).  Gadagkar explains that this compatibility information is displayed to the user (Paragraph [0045]) which is considered to read on the claimed guidelines in its broadest reasonable interpretation.  
As for Claims 7-8, 10 and 18, Morton explains that the scanning system may include a high frequency (e.g. mm wave or terahertz) EM imager (Paragraph [0054]).  Thus, in the modified system the THz data can be configured to produce a body model while the metal detector may be used to locate the implant as described above.  
Regarding Claim 11, Morton explains that the screening system may include an infrared imaging system to obtain a full 3D surface profile (Paragraph [0084]).  

With respect to Claim 14, Gadagkar discloses where situations may arise that result in the user being alerted and the MRI being “not allowed” or “refused” (Paragraphs [0093], [0111] and [0200]).  Examiner notes that one skilled in the art would appreciate any number of reasons why the MRI should be “refused” such as, for example, when the implant is identified/detected as ferromagnetic given that such materials should not be present during an MRI scan.  Gadagkar discloses an embodiment where an identified implant is MRI compatible when the MRI is configured accordingly (e.g. magnetic field strength, specific absorption rate, coil type, etc.) (Paragraphs [0027], [0032], [0033] and [0050]).  Gadagkar explains that this compatibility information is displayed to the user (Paragraph [0045]) which is considered to read on the claimed guidelines in its broadest reasonable interpretation.  

Claims 6, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadagkar and Morton as applied to claims 1, 9 and 19 above, and further in view of U.S. Publication No. 2014/0191753 to Oh et al. “Oh”.  
As for Claims 6, 16, and 20, Gadagkar and Morton disclose an MRI system and method including a prescreening system to identify an implant within the patient and set configurations of the MRI accordingly if the implant is deemed MRI compatible.  Gadagkar makes it clear that in some examples, the implant may be MRI compatible when the SAR of the MRI is below a certain threshold (Paragraph [0033]).  Examiner notes that one skilled in the art would appreciate that the acquisition time directly relates to SAR.  Thus, if the patient is moved through the MRI quicker, the SAR would be reduced.  
Oh teaches from within a similar field of endeavor with respect to MRI imaging where the speed of the MRI table may be increased for certain protocols (Paragraphs [0014], [0025], [0110], [0134] and [0136]).  
Accordingly, it would have been obvious to a person skilled in the art to have added additional scan parameters such as the table speed as described by Oh to the list of displayed guidelines (e.g. coil type, MR field strength, etc.) described by Gadagkar and Morton in order to enhance the customization of the MRI scan for MRI compatible implants.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadagkar and Morton as applied to claim 1 above, and further in view of U.S. Publication No. 2014/0028457 to Reinpoldt et al. “Reinpoldt”.  
Regarding Claim 12, Gadagkar and Morton disclose an MRI system and method including a prescreening system to identify an implant within the patient and set configurations 
Reinpoldt teaches from within a similar field of endeavor with respect to threat detection systems utilizing multiple modalities (Abstract; Fig. 2) where infrared data may be collected and analyzed according to thresholds (Paragraphs [0107], [0111], [0143], [0179]).  
Accordingly, one skilled in the art would have been motivated to have modified the processing means described by Gadagkar and Morton to use conventional infrared thresholding to identify any and all abnormalities in the screened individual as described by Reinpoldt in order to prevent undesirable harm or injury to the patient.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2017/0311841 to Rothgang which discloses imaging the patient with a terahertz camera to visualize a body model of the patient (Paragraph [0009], U.S. Publication No. 2018/0172785 to Leussler et al. which discloses utilizing a metal detector to identify an implant prior to an MRI (Paragraph [0021]), U.S. Publication No. 2020/0249156 to Wu et al. which discloses combining terahertz devices with metal detectors (Fig. 16), U.S. Publication No. 2017/0337447 to Smith which discloses a body scanner that overlays detected objects onto the image (Figs. 3 and 7) and U.S. Publication No. 2014/0376336 to Steckner et al. which discloses identifying an implant with ultrasound (Paragraphs [0059]-[0060]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793